Exhibit 10.1




Promotion Summary dated February 1, 2018 between RealNetworks, Inc. and Max
Pellegrini


In connection with the promotion of Massimiliano Pellegrini to the role of
President of RealNetworks effective February 1, 2018, the employment offer
letter of RealNetworks, Inc. to Mr. Pellegrini dated January 7, 2013 remains in
full force and effect, except for the following changes that are effective upon
his February 1, 2018 promotion:
•
Annual base salary: $450,000

•
Annual bonus opportunity: 100% of annual base salary



